                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOSHUA LEE BARE,                                  )
                                                  )
                          Petitioner,             )
                                                  )
                     v.                           )      1:18CV696
                                                  )      1:06CR36-3
UNITED STATES OF AMERICA,                         )
                                                  )
                       Respondent.                )


                                           ORDER

        The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on February 10, 2020, was served on the parties in

this action. (ECF Nos. 223, 224.) No objections were filed within the time prescribed by

§636.

        The Court hereby adopts the Magistrate Judge’s Recommendation.

        IT IS THEREFORE ORDERED that the prior stays are LIFTED;

        IT IS FURTHER ORDERED that Petitioner’s § 2255 Motion, (ECF No. 201), to

vacate, set aside, or correct sentence is GRANTED; and

        IT IS FURTHER ORDERED that Petitioner’s § 924(c) conviction (Count Two) is

VACATED, and that this matter is to be set for resentencing

        This, the 5th day of March 2020.


                                           /s/ Loretta C. Biggs
                                           United States District Judge
